JOHNSON, Judge.
The Commission, in making findings of fact based on the evidence, concluded that the County’s appraisal of the subject property at a value of $8,497,800.00 did not exceed the true value in money of the subject property as of 1 January 1991. Taxpayer brings forward numerous assignments of error; however, this case turns on the question of whether the Commission’s use of the cost approach was unlawful because it does not approximate market value as required by North Carolina General Statutes § 105-283 (1992). In a similar case filed today, In re Appeal of Belk-Broome Co., No. 9310PTC1319 (N.C. App. July 18, 1995), we held that it was error for the Commission to exclusively use the cost approach in valuing the Belk property therein, and that the income approach should have been the primary method used to reach a value for the Belk property. However, we noted “that while the income approach is preferential a combination of approaches may be used because of the inherent weakness in each approach.” Belk, slip op. at 6. In Belk, we did not “foreclose using such a combination of approaches ... so long as the income approach [was] given greatest weight.” Id.
*598Therefore, based on Belle, we reverse and remand this action for a new hearing so that the Commission can redetermine the value of the subject property with emphasis on the income approach to valuation. We note that in Belle, we commented that “[t]he cost approach is better suited for valuing specialty property or newly developed property[.]” Id. Given that the subject property in the instant case was newly developed property, we direct the Commission’s attention to the language cited above that “a combination of approaches may be used because of the inherent weakness in each approach . .. [as] long as the income approach is given greatest weight.”
Reversed and remanded.
Judges COZORT and GREENE concur.